Appellant is under conviction for unlawfully carrying a pistol. His punishment was assessed at a fine of $100.00.
No complaint is made at any proceeding during the trial. The only question raised is the sufficiency of the evidence.
Appellant was working for the Kirby Lumber Company. They had provided for employes a number of houses in what is known as the "quarters." Appellant was arrested about 8:30 at night, about fifty feet from a house in which he had formerly lived. A few days before he had moved to another house some four hundred feet from the place where the arrest occurred. Officers discovered appellant in the act of putting a jug of whiskey down near a stump and he was found to have a pistol at the time. He claimed to have been going to the house where he formerly lived to get some medicine to mix with the whiskey.
There is no brief on file for appellant, but his contention seems to be that as he was upon premises belonging to the Kirby Lumber Company for whom he worked he would have a legal right to carry a pistol under the exemption which permits one to be carried on a person's own premises. The facts do not call for the application of such exemption. He had no control of the property belonging to the Kirby Lumber Company save the one house in which he lived. He was performing no duty relative to his employment with the company at the time he carried the pistol. To uphold the contention made by appellant would permit him to roam at will armed over the entire "quarters" provided by the lumber company for their employes.
Believing the evidence supports the verdict the judgment is affirmed.
                    ON MOTION FOR REHEARING.